         Case 1:20-cr-00302-NRB Document 24
                                         23 Filed 09/23/20
                                                  09/21/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 21, 2020

BY ECF

The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       RE:     United States v. Rayquan Turner, 20 Cr. 302 (NRB)

Dear Judge Buchwald:

       The Government writes to respectfully request that the Court exclude time from today until
the next conference date in the above-referenced case, which is currently scheduled for no later
than October 7, 2020. A status conference was previously set for September 22, 2020 and time
was excluded until that date. The date has now been adjourned due to scheduling issues, and the
conference is expected to occur by October 7, 2020 at the latest. The exclusion of time will allow
defense counsel to continue to review discovery and to determine whether any motions will be
filed. Accordingly, the Government submits that the ends of justice served by the exclusion of
time outweigh the best interests of the public and the defendant in a speedy trial, pursuant to 18
U.S.C. § 3161(h)(7)(A). The defendant consents to this request.

Application granted. The
Court excludes time under                    Respectfully submitted,
the Speedy Trial Act
through October 7, 2020.                     AUDREY STRAUSS
18 U.S.C. § 3161(h)(7)(A).                   Acting United States Attorney
SO ORDERED.

                                         By: _____________________________
                                            Jamie Bagliebter
                                            Assistant United States Attorney
                                            (212) 637-2236
Dated:     New York, New York
           September 23, 2020
cc: Defense Counsel (via ECF)
